                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-00863-CMA

PHYLLIS MARQUEZ-FLORES,

       Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

       Defendant.



               ORDER AFFIRMING THE DENIAL OF BENEFITS
______________________________________________________________________


       This matter is before the Court on review of the Social Security Commissioner’s

decision denying Plaintiff Phyllis Marquez-Flores’s applications for disability benefits

under Titles II and XVI of the Social Security Act (the “Act”). Jurisdiction is proper

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

       Ms. Marquez-Flores argues that the administrative law judge’s (“ALJ”)

determination that she can perform work that exists in significant numbers is erroneous.

(Doc. # 15.) Because the ALJ’s used the correct legal standards and his analysis was

supported by substantial evidence, the Court rejects Ms. Marquez-Flores’s arguments

and affirms the decision of the Commissioner.
                                        I.      BACKGROUND

       Ms. Marquez-Flores was 49 years old on April 1, 2014, the alleged onset of her

disability. (Doc. # 11-5 at 138–48.) 1 Prior to the alleged onset of her disability, she

worked for more than a decade as a machine shop supervisor and had more recently

completed coursework to become a certified nursing assistant (“CNA”). (Doc. # 11-6 at

172–73; Doc. # 11-2 at 11.)

       Ms. Marquez-Flores applied for disability insurance benefits under Title II of the

Social Security Act and for supplemental security income under Title XVI of the Act on

September 15, 2014. (Doc. # 11-5 at 138–48.) Ms. Marquez-Flores reported that the

following physical and mental conditions had limited her ability to work since April 1,

2014: “back injury; neck to shoulder pain; left arm pain; vertigo; bipolar [disorder], [and]

PTSD [post-traumatic stress disorder].” (Doc. # 11-6 at 164.) An administrator at the

regional Social Security Office in Pueblo, Colorado, initially denied both of Ms. Marquez-

Flores’s applications on December 9, 2014. (Doc. # 11-3 at 48–75.) The administrator

explained its determination as follows in a notification to Ms. Marquez-Flores:

       Evidence indicates you sought treatment due to shoulder pain and
       depression. While you may experience some limitations due to difficulty
       reaching and depression, your condition is not severe enough to prevent
       you from working. After reviewing medical and other evidence, we have
       determined that you can adjust to other work. However, you may want to
       consider less strenuous employment that limits interpersonal contact.




1
 All of the exhibits filed at Doc. # 11 constitute the Administrative Record in this matter. The
Court cites to the docket number of the exhibit (e.g., Doc. # 11-5) and the page number
assigned in the Administrative Record (e.g., at 138–48.)

                                                 2
(Id. at 62.) Ms. Marquez-Flores, represented by counsel Steven Earl, requested a

hearing before an ALJ on January 7, 2015. (Doc. # 11-4 at 88–89.)

       ALJ William Musseman conducted a hearing on November 22, 2016, in Pueblo,

Colorado. (Doc. # 11-2 at 7–21.) Ms. Marquez-Flores, her representative, and an

impartial vocational expert, Bruce Magnuson, were present. (Id. at 7.) Ms. Marquez-

Flores testified about pain in her left shoulder and arm that stemmed from a low-speed

car accident years prior, the frequency with which she experienced vertigo, and her

recent surgery to address narrowing at the C6-C7 vertebrae in her neck. (Id. at 11–15.)

She described how she experienced PTSD and depression and how prescription

medication made “somewhat” of a difference. (Id. at 15–16.) Finally, Ms. Marquez-

Flores explained that she kept up with her own housework, such as preparing her

meals, washing her dishes, laundering her clothes, and doing her own grocery

shopping, and with her personal hygiene. (Id. at 16–17.) She stated that on an average

day, she mostly “stay[ed] in [her] room . . . listen[ing] to music or watch[ing] TV” and did

not have social activities outside of the house she shared with her niece and her niece’s

two daughters. (Id.) Mr. Magnuson, the vocational expert, also testified briefly at the

hearing. (Id. at 18–20.) When prompted by the ALJ, Mr. Magnuson stated that an

individual of Ms. Marquez-Flores’s age, education, and work background and able to do

a “full range of light” work would not be able to perform Ms. Marquez-Flores’s past work

as a machine shop supervisor but could find employment as a storage facility rental

clerk, assembler of small products, or cleaner. (Id. at 19–20.)




                                             3
       The ALJ concluded that Ms. Marquez-Flores was not disabled, as defined in the

Act, and therefore was not entitled to disability insurance benefits or supplemental

security income benefits in a written decision on January 24, 2017 (the “Decision”). (Id.

at 31–47.) The ALJ’s Decision followed the five-step sequential evaluation required by

regulation. (Id.); see 20 C.F.R. § 404.1520(a)(4) (2017). 2 Relevant here, the ALJ

determined that Ms. Marquez-Flores had several severe impairments—“degenerative

disc disease of the cervical spine; obesity; bipolar disorder; and [PTSD]”—but that these

severe impairments, considered singly and cumulatively, did not “meet or medically

equal the severity of one of the listed impairments” in the Social Security

Administration’s Listing of Impairments, 3 see 20 C.F.R. § 414.1520(d). (Doc. # 11-2 at

36–37.) The ALJ next found that Ms. Marquez-Flores had the following residual

functional capacity (“RFC”):

       After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 404.1567(b)[4] and 416.967(b) except that claimant can:

2
  All citations to the Code of Federal Regulations (“C.F.R.”) in this Order are to the 2017 edition
of Part 404 of Title 20 of the Code, which governs Title II claims for disability insurance benefits.
Parallel citations governing Title XVI claims for supplemental security income are nearly
identical and are found at Part 416 of Title 20, 20 C.F.R. §§ 416.101, et seq.
3
  The listings “are descriptions of various physical and mental illnesses and abnormalities, most
of which are categorized by the body system them affect. Each impairment is defined in terms
of several specific medical signs, symptoms, or laboratory test results.” Sullivan v. Zebley, 493
U.S. 521, 529–30 (1990). Because the ALJ issued his decision on January 24, 2017, the Court
cites to the listings in effect in January 2017.
4
  The pertinent regulation defines “light work” as:
         Light work involves lifting no more than 20 pounds at a time with frequent lifting or
         carrying of objects weighing up to 10 pounds. Even though the weight lifted may
         be very little, a job is in this category when it requires a good deal of walking or
         standing, or when it involves sitting most of the time with some pushing and pulling
         of arm or leg controls. To be considered capable of performing a full or wide range
         of light work, you must have the ability to do substantially all of these activities. If
         someone can do light work, we determine that he or she can also do sedentary

                                                  4
       occasionally do overhead chest level work; frequently turn/flex neck, and
       frequently handler/finger. The claimant requires no complex/unskilled
       tasks, SVP 2[5] or less. She can occasionally deal with the general public
       and coworkers.

(Id. at 39.) Finally, based on the vocational expert’s testimony, the ALJ decided that

“[c]onsidering the claimant’s age, education, work experience, and residual functional

capacity, there are jobs that exist in significant numbers in the national economy that

the claimant could perform.” (Id. at 42.) Accordingly, the ALJ concluded that Ms.

Marquez-Flores “ha[d] not been under a disability, as defined in the Social Security Act,

from April 1, 2014, through the date of this decision [January 27, 2017].” (Id. at 43.)

       On March 13, 2017, Ms. Marquez-Flores requested that the Appeals Council

review the ALJ’s decision. (Doc. # 11-4 at 135–37.) The Appeals Council denied Ms.

Marquez-Flores’s request for review on February 8, 2018, briefly stating that it “found no

reason under [its] rules to review the Administrative Law Judge’s decision.” (Doc. # 11-

2 at 1–6.) When the Appeals Council declined review, the ALJ’s decision became the

final decision of the Commissioner. 20 C.F.R. § 404.981; see Blea v. Barnhart, 466

F.3d 903, 908 (10th Cir. 2006).




       work, unless there are additional limiting factors such as loss of fine dexterity or
       inability to sit for long periods of time.
20 C.F.R. § 404.1567(b) (2017).
5
  “SVP level” refers to a Specific Vocational Preparation level. SVP “means the amount of
lapsed time required by a typical worker to learn the technique, acquire the information, and
develop the facility needed for average performance in a specific job-worker situation.” 20
C.F.R. § 656.3 (2017). An SVP of two “means it would require ‘anything beyond a short
demonstration up to and including 30 days’ for ‘a typical worker to learn’ how to perform the
job.” Sasich v. Colvin, No. 15-461-JWD-RLB, 2016 WL 7826808, *7 (M.D. La. Nov. 14, 2016)
(quoting 20 C.F.R. § 656.3).

                                               5
         Ms. Marquez-Flores initiated the instant action on April 12, 2018, seeking

reversal of the ALJ’s Decision and the award of Social Security benefits to her. 6 (Doc.

# 1.) After the Commissioner filed the Administrative Record, see (Doc. ## 11–11-12),

Ms. Marquez filed her Opening Brief on July 19, 2018 (Doc. # 15). The Commissioner

filed a Response on August 7, 2018. (Doc. # 16.)

                                   II.     STANDARD OF REVIEW

         When reviewing the Commissioner’s decision, the Court is limited to determining

“whether the findings are supported by substantial evidence and whether the Secretary

applied the correct legal standards.” Pacheco v. Sullivan, 931 F.2d 695, 696 (10th Cir.

1991); see also 42 U.S.C. § 405(g).

         First, the Supreme Court has defined “substantial evidence” as “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 217 (1938). “Substantial evidence

is more than a scintilla, but less than a preponderance . . . .” Campbell v. Bowen, 822

F.2d 1518, 1521 (10th Cir. 1987). In reviewing the record to make the substantial

evidence determination, the Court “may not reweigh the evidence nor substitute [its]

judgment for the Secretary’s.” Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994).

In addition, the Court “may not displace the agency’s choice between two fairly

conflicting views, even though the [C]ourt would justifiably have made a different choice

had the matter been before it de novo.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (quotation marks and citation omitted). Also, the Court “defer[s] to the ALJ on


6
    Ms. Marquez-Flores is represented in the instant appeal by counsel Teresa H. Abbott.

                                                 6
matters involving the credibility of witnesses.” Glass, 43 F.3d at 1395. “A finding of ‘“no

substantial evidence” will be only where there is a “conspicuous absence of credible

choices” or “no contrary medical evidence.”’” Trimiar v. Sullivan, 966 F.2d 1326, 1329

(10th Cir. 1992) (quoting Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983)).

       Second, “[f]ailure to apply the correct legal standard or to provide this court with a

sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984); see also

Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). “There are specific rules

of law that must be followed in deciding whether evidence is substantial in these

disability cases.” Frey v. Bowen, 816 F.2d 508, 512 (10th Cir. 1987).

       However, not every error in evaluating evidence or applying the correct legal

standard warrants reversal or remand. “Courts may not reverse and remand for failure

to comply with a regulation without first considering whether the error was harmless.”

Bornette v. Barnhart, 466 F. Supp. 2d 811, 816 (E.D. Tex. 2006); see also Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (recognizing that the Tenth Circuit has

“specifically applied [the principle of harmless error] in social security disability cases”

and collecting cases). Harmless error exists where it is “inconceivable” that a different

administrative conclusion would have been reached absent the error. Frank v.

Barnhart, 326 F.3d 618, 622 (5th Cir. 2003).




                                              7
                                            III.   LAW

       “Disability” is defined in the Social Security Act as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment. . . .” 42 U.S.C. § 423(d)(1)(A) (2017). The Act further provides that

       An individual shall be determined to be under a disability only if his physical
       or mental impairment or impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering his age, education
       and work experience, engage in any other kind of substantial work which
       exists in the national economy. . . .

42 U.S.C. § 423(d)(2)(A) (2017). The claimant bears the burden of proving that she is

disabled. 20 C.F.R. § 404.1512(a) (2017); Wall v. Astrue, 561 F.3d 1048, 1062 (10th

Cir. 2009).

       The Commissioner has established a five-step sequential evaluation process to

determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4) (2017). The

steps of the evaluation are whether: (1) the claimant is currently working; (2) the

claimant has a severe impairment; (3) the claimant’s impairment meets an impairment

listed in Appendix 1 of the relevant regulation; (4) the impairment precludes the claimant

from doing her past relevant work; and (5) the impairment precludes the claimant from

doing any work. Id.; Williams v. Bowen, 844 F.3d 748, 750–51 (10th Cir. 1988). A

finding that a claimant is or is not disabled at any point in the five-step evaluation

process is conclusive and terminates the analysis. Casias v. Sec’y of Health & Human

Serv., 933 F. 2d 799, 801 (10th Cir. 1991).




                                               8
                                         IV.       ANALYSIS

       Ms. Marquez-Flores argues on appeal that the ALJ erred in three ways: (1) the

ALJ’s findings were not supported by substantial evidence because the ALJ “failed in

his duty to develop the record;” (2) the ALJ’s assessment of her RFC was riddled with

errors; and (3) the ALJ’s reliance on the vocational expert’s testimony was

unreasonable. (Doc. # 15.) The Court rejects each argument in turn.

A.     SUBSTANTIAL EVIDENCE SUPPORTS THE ALJ’S FINDINGS

       Ms. Marquez-Flores first argues that the ALJ’s findings as to her “nonexertional

manipulative limitations” are not supported by substantial evidence. (Id. at 1. 7)

Specifically, she takes issue with the ALJ’s purported reliance on a post-operative report

by her surgeon, Dr. Keith A. Norvill, D.O. (Id. at 1–2.) She contends that “Dr. Norvill’s

discharge summary did not address post-operative physical restrictions” and that the

ALJ did not “explain how those medical findings, which were recorded shortly after

surgery and while [she] was still in the hospital, correlated to functional abilities, such as

reaching, handling, and fingering.” (Id.) She also faults the ALJ for “rel[ying] on an

absence of evidence” from after her surgery. (Id. at 2.) Ms. Marquez-Flores argues that

the ALJ was “aware that relevant medical evidence” regarding her post-operative

abilities existed but “failed in his duty to develop the record.” (Id. at 3.) The ALJ, she

asserts, did not ask her at the hearing “any questions about the surgery, her

subsequent treatment, how she convalesced over the past few weeks, or any residual


7
  When citing to Ms. Marquez-Flores’s Opening Brief, the Court uses the pagination she used at
the bottom-center of each page of the brief, though her numbering does not reflect the actual
page number of the brief.

                                               9
problems,” nor did he obtain additional medical records, “exercise his options to seek an

opinion from Dr. Norvill, or send Ms. Marquez-Flores for a consultative orthopedic

examination.” (Id.) Ms. Marquez-Flores contends that, as a result of the ALJ’s failure to

develop the record, his conclusions regarding her “nonexertional manipulative

limitation[s]” were not supported by substantial evidence. (Id.)

       The Court infers that Ms. Marquez-Flores’s first argument concerns the ALJ’s

assessment of her medical records for purposes of determining her RFC. After

reviewing Ms. Marquez-Flores’s symptoms and “objective medical and other evidence”

from 2014 and 2015, the ALJ summarized the 2016 surgery to reduce Ms. Marquez-

Flores’s “increasing left upper extremity pain” and her recovery therefrom:

       In October 2016, an anterior cervical discectomy and fusion was performed
       due to the claimant’s reports of increasing left upper extremity and imaging
       that showed left lateral recess narrowing at C6-C7. After surgery, the
       surgeon [Dr. Norvill] found that the claimant was performing her activities of
       daily living. Her muscle strength handgrip was 4/5 without sensory changes
       bilaterally. She had muscular tenderness of the posterior lateral left side of
       the neck, which radiated down her trapezius. She was scheduled for
       physical therapy. Therefore, the record does not contain any evidence that
       the surgery was not successful or that the claimant’s symptoms did not
       remain or improve or at least remain stable.

(Doc. # 11-2 at 40.) With regard to Ms. Marquez-Flores’s physical limitations, the ALJ

determined that she had the RFC “to perform light work . . . except . . . can occasionally

do overhead chest level work; frequently turn/flex neck; and frequently handler/finger.”

(Id. at 39.)

       1.      Applicable statutory and regulatory authority

       In a social security disability case, the claimant bears the burden to prove her

disability. Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir. 1997). “Disability

                                            10
hearings are nonadversarial, however, and the ALJ has a duty ‘to ensure that an

adequate record is developed during the disability hearing consistent with the issues

raised.’” Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2007) (quoting Hawkins,

113 F.3d at 1164). “This duty to develop the record pertains even if the claimant is

represented by counsel.” Id. (quoting Thompson, 987 F.2d at 1492). Specifically, the

Social Security Act requires an ALJ to:

       [D]evelop a complete medical history of at least the preceding twelve
       months for any case in which a determination is made that the individual is
       not under a disability. In making any determination, the Commissioner of
       Social Security shall make every reasonable effort to obtain from the
       individual's treating physician . . . all medical evidence, including diagnostic
       tests, necessary in order to properly make such determination.

42 U.S.C. § 423(d)(5)(B) (2017). Regulations clarify this statutory duty; 20 C.F.R.

§ 404.1512(b)(1) provides that “[b]efore [the Social Security Administration] make[s] a

determination that [the claimant is] not disabled, [it] will develop [the claimant’s]

complete medical history” and “will make every reasonable effort to help [the claimant]

get medical evidence from [its] own medical sources.” In short, “an ALJ has the duty to

develop the record by obtaining pertinent, available medical records which come to his

attention during the course of the hearing.” Maes v. Astrue, 522 F.3d 1093, 1096 (10th

Cir. 2008) (quoting Branum v. Barnhart, 385 F.3d 1268, 1271 (10th Cir. 2004)).

       However, “an ALJ’s duty to develop the record is not unqualified.” Wall, 561

F.3d at 1063. The Court of Appeals for the Tenth Circuit has explained that “[s]everal

preconditions inform an ALJ’s duty to develop the administrative record.” Id. (citing,

e.g., Flaherty, 515 F.3d at 1071). The ALJ “may reasonably rely on ‘counsel to identify

the issue or issues requiring further development.’” Id. (quoting Branum, 385 F.3d at

                                              11
1271). “Moreover, a claimant need not only ‘raise’ the issue she seeks to develop, but

that issue must also be ‘substantial’ ‘on its face.’” Id. (quoting Hawkins, 113 F.3d at

1167). “Specifically, the claimant has the burden to make sure there is, in the record,

evidence sufficient to suggest a reasonable possibility that a severe impairment exists.”

Id. (quoting Flaherty, 515 F.3d at 1071).

       2.     Analysis

       The Court is satisfied that the ALJ fulfilled his duty to develop the record

consistent with the issues raised by Ms. Marquez-Flores. At the outset of the hearing

on November 22, 2016, the ALJ asked Ms. Marquez-Flores’s attorney if she had “any

objections to the exhibits,” to which counsel replied that medical records from her most

recent surgery, the cervical surgery performed one month prior, were not yet available.

(Doc. # 11-2 at 9.) The ALJ responded, “Anything that is submitted prior to the decision

going out will be added to the record.” (Id.) At some point after the hearing, Ms.

Marquez-Flores submitted medical records pertaining to her October 2016 surgery.

See (Doc. # 11-12 at 573–93.) The ALJ explicitly discussed these records in his

Decision. (Doc. # 11-2 at 40.) Thus, to the extent that Ms. Marquez-Flores’s counsel

brought gaps in the record related to the October 2016 surgery to the ALJ’s attention at

the hearing, the ALJ adequately developed Ms. Marquez-Flores’s complete medical

history by addressing the later-submitted medical records related to the surgery in his

Decision.

       The Court rejects Ms. Marquez-Flores’s argument that the ALJ was “aware the

relevant medical evidence” regarding her post-operative abilities existed but “failed in


                                             12
his duty to develop the record.” (Doc. # 15 at 3.) Ms. Marquez-Flores leaves this Court

in the dark by failing to identify this “relevant medical evidence.” If she is referring

merely to records of her surgery and ensuing hospital stay, the Court explained in the

preceding paragraph that the ALJ adequately considered those records and the extent

to which they addressed to her physical abilities after the surgery. See (Doc. # 11-2 at

40) (“After surgery, the surgeon found that the claimant was performing her activities of

daily living”). To the extent she is contending that the ALJ failed to obtain additional

existing records, the Court assumes she is referring to physical therapy records from

after her surgery. However, there was no evidence before the ALJ that Ms. Marquez-

Flores had actually received physical therapy after the operation. Ms. Marquez-Flores

did not testify about physical therapy, nor did her counsel state at the hearing that

physical therapy records were missing from the record. All the ALJ knew from the

record was that her surgeon had noted upon her discharge from the hospital that

“[o]utpatient physical therapy will be arranged.” (Doc. # 11-12 at 590.) The surgeon’s

note was insufficient to give rise to a duty on the ALJ to seek out physical therapy

records from after Ms. Marquez-Flores’s surgery. See (Doc. # 16 at 6–7.)

       More broadly, the Court is also satisfied that the ALJ’s findings regarding Ms.

Marquez-Flores’s “nonexertional manipulation limitations” were supported by substantial

evidence. See (Doc. # 15 at 3.) As the Court already stated, the ALJ found that with

respect to such limitations, Ms. Marquez-Flores was capable of performing “light work”

“except that the claimant can: occasionally do overhead chest level work; frequently

turn/flex neck; and frequently handler/finger.” (Doc. # 11-2 at 39.) Substantial evidence


                                              13
supported these findings, including Ms. Marquez-Flores’s testimony during the hearing

and the post-surgical medical report by her surgeon. See (id. at 12 (“Q. What about

grasping objects with your left hand, do you have any difficulty with that? A: At

times.”)); (Doc. # 11-12 at 589 (“She states that her left upper extremity radicular arm

symptoms have greatly improved postoperatively. . . . She is ambulating and

performing her activities of daily living.”)).

       For these reasons, the Court rejects Ms. Marquez-Flores’s first argument that the

ALJ erred by failing to develop the record and relying on Dr. Norvill’s post-operative

treatment notes. The Court finds that the ALJ’s findings regarding Ms. Marquez-Flores’

“nonexertional manipulative limitations” were supported by substantial evidence.

B.     THE ALJ REASONABLY ASSESSED MS. MARQUEZ-FLORES’S RFC

       As the Court recounted above, the ALJ assessed RFC as follows:

       After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 404.1567(b) and 416.967(b) except that claimant can:
       occasionally do overhead chest level work; frequently turn/flex neck, and
       frequently handler/finger. The claimant requires no complex/unskilled
       tasks, SVP 2 or less. She can occasionally deal with the general public and
       coworkers.

(Doc. # 11-2 at 39.) Ms. Marquez-Flores raises several brief, overlapping arguments

regarding the ALJ’s RFC assessment. (Doc. # 15 at 4–11.) The Court endeavors to

disentangle Ms. Marquez-Flores’s assertions and rejects each in turn.

       1.      Statutory and regulatory guidance on RFC assessments generally

       The fourth step of the five-step sequential evaluation process requires the

Commissioner to assess the claimant’s residual functional capacity “to perform . . . work


                                                 14
in the national economy in view of [the claimant’s] age, education, and work,” Williams,

844 F.3d at 751, and “based on all the relevant medical and other evidence in [the

claimant’s] case record,” 20 C.F.R. § 404.1520(e). RFC is “the most [the claimant] can

still do despite [his or her] limitations.” 20 C.F.R. § 404.1545(a)(1) (2017); SSR 96-8,

Titles II and XVI: Assessing Residual Functional Capacity in Initial Claims, 61 FR

34474-01 (1996). 20 C.F.R. § 404.1545 and Social Security Ruling 96-8p detail how

the Commissioner must consider a claimant’s physical abilities and mental abilities and

the total limiting effects of all his or her impairments.

       2.     The combined effect of Ms. Marquez-Flores’s impairments

       Ms. Marquez-Flores argues that the ALJ’s RFC was “not supported by

substantial evidence because it [did] not reflect proper consideration of the combined

effect of all of [her] impairments.” (Doc. # 15 at 4.) She alleges that she had “other

medically determinable physical and psychological impairments” that were “inextricably

intertwined” with her “cervical spine problems,” such as fibromyalgia, multiple somatic

dysfunction, an ulcerative infection in her right leg, chronic pain disorder, and obesity.

(Id. at 4–6.) She faults the ALJ for making “only cursory references” to exhibits in her

medical record that that discussed these impairments. (Id. at 4.)

       The Commissioner must “consider the limiting effects of all [a claimant’s]

impairment(s), even those that are not severe,” in determining the claimant’s RFC. 20

C.F.R. § 404.1545(e) (2017) (emphasis added). Social Security Ruling 96-8p explains:

       While a "not severe" impairment(s) standing alone may not significantly limit
       an individual's ability to do basic work activities, it may--when considered
       with limitations or restrictions due to other impairments--be critical to the
       outcome of a claim. For example, in combination with limitations imposed

                                               15
       by an individual's other impairments, the limitations due to such a "not
       severe" impairment may prevent an individual from performing past relevant
       work or may narrow the range of other work that the individual may still be
       able to do.

SSR 96-8, 61 FR 34474-01.

       In this case, the Court is satisfied that the ALJ adequately considered the limiting

effects of all Ms. Marquez-Flores’s impairments for two reasons. First, the ALJ explicitly

stated that he assessed Ms. Marquez-Flores’s RFC “based on all the evidence with

consideration of the limitations and restrictions imposed by the combined effects of all

the claimant’s medically determinable impairments.” (Doc. # 11-2 at 39) (emphasis

added). “Our general practice, which we see no reason to depart from here, is to take a

lower tribunal at its word when it declares that it has considered a matter.” Flaherty,

515 F.3d at 1071 (quoting Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005))

(in the context of evaluating an ALJ’s statement that he had considered all the

claimant’s symptoms, noting practice to take lower tribunal at its word).

       Second, the ALJ’s discussion of the medical record and his reasons for his

conclusions demonstrate that he considered all Ms. Marquez-Flores’s medically

determinable impairments. For example, the ALJ explicitly considered Ms. Marquez-

Flores’s obesity:

       In addition, the record reveals the claimant is obese, at five feet, eight
       inches in height, and an average weight of 240 pounds, which equates to a
       body mass index (BMI) of 36.5. (Exh. 12F [Doc. # 11-11]). The undersigned
       has considered Social Security Ruling 02-01, which discusses the effect of
       obesity alone, or in combination with any other impairment, on an
       individual’s ability to perform work activities. The undersigned finds that in
       this instance, the claimant’s obesity exacerbates her degenerative disc
       disease, and limits her ability to perform routine movement and necessary
       physical activity within a work environment.

                                            16
(Doc. # 11-2 at 41.) To the extent that Ms. Marquez-Flores rejects as “not legitimate”

the ALJ’s assessment of how obesity affected her ability to perform basic work

activities, the “limited scope of review precludes this [C]ourt from reweighing the

evidence or substituting [its] judgment for that of the Commissioner.” Flaherty, 515 F.3d

at 1071 (quoting Hamilton v. Sec’y of Health & Human Servs., 961 F.3d 1495, 1500

(10th Cir. 1992)). As long as substantial evidence supports the ALJ’s determination, the

ALJ’s decision stands. Id.

       Substantial evidence supported the ALJ’s assessment of Ms. Marquez-Flores’s

RFC, and his analysis demonstrated that he made that assessment based on all the

evidence with consideration of the limitations and restrictions imposed by the combined

effects of all Ms. Marquez-Flores’ medically determinable impairments. See (Doc. # 11-

2 at 39.) The Court, therefore, rejects Ms. Marquez-Flores’s argument that the RFC

determination was based on legal error and not supported by substantial evidence

because it did not reflect proper consideration of the combined effect of all of Ms.

Marquez-Flores’s impairments.

       3.     Ms. Marquez-Flores’s subjective allegations of physical pain

       Ms. Marquez-Flores next argues that the ALJ’s RFC determination “is based on

legal error and not supported by substantial evidence because the ALJ failed to properly

evaluate [her] subjective allegations” of pain—in other words, her symptoms. 8 (Doc.

# 15 at 6–10.) She recounts her testimony to the ALJ about her experiences with pain,


8
 “Symptoms” mean the claimant’s “own description of [his or her] physical or mental
impairment.” 20 C.F.R. § 404.1502(i).

                                              17
her “difficulty attending to her personal care,” and her “daily living activities,” and states

that her symptoms “did not establish that she was able to perform work on a sustained

basis.” (Id. at 8–9.)

       The Court observes at the outset that Ms. Marquez-Flores’s statement of the

applicable rules, see (id. at 6), is, at best, outdated. She cites to cases from the Tenth

Circuit that predate the Social Security Administration’s promulgation of Social Security

Ruling 16-3p and 20 C.F.R. § 404.1529, and these older cases do not articulate the

rules in place at the time the ALJ issued his decision in this case. See (Doc. # 15 at 6)

(citing, e.g., Luna v. Bowen, 834 F.2d 161, 162 (10th Cir. 1987)). In light of the Social

Security Administration’s promulgation of Ruling 16-3p and accompanying regulations,

the Court disregards Ms. Marquez-Flores’s statement of the applicable rules and looks

instead to authority issued on or after the promulgation of Ruling 16-3p.

       In determining whether a claimant is disabled, the Commissioner must “consider

all [the claimant’s] symptoms, including pain.” 20 C.F.R. § 404.1429(a) (2017). To do

so, the Commissioner evaluates symptoms “using a two-step process” set forth in 20

C.F.R. § 404.1429. SSR 16-3p, Titles II and XVI: Evaluation of Symptoms in Disability

Claims, 2016 WL 1119029, *2 (2016). At the first step, the Commissioner “must

consider whether there is an underlying medically determinable physical or mental

impairment(s) that could reasonably be expected to produce [the claimant’s] symptoms,

such as pain.” Id. If that is established, the Commissioner at the second step

“evaluate[s] the intensity and persistence of those symptoms to determine the extent to

which the symptoms limit an individual’s ability to perform work-related activities.” Id. In


                                              18
evaluating the intensity and persistence of the claimant’s symptoms, the Commissioner

“examine[s] the entire case record, including the objective medical evidence; an

individual's statements about the intensity, persistence, and limiting effects of

symptoms; statements and other information provided by medical sources and other

persons; and any other relevant evidence in the individual's case record.” Id. at *4.

       The Court concludes that the ALJ did not commit legal error in his evaluation of

Ms. Marquez-Flores’s physical symptoms. The ALJ explained the two-step inquiry to

evaluate symptoms, and at its first step, wrote that “[a]fter careful consideration of the

evidence, the undersigned finds that the claimant’s medically determinable impairments

could reasonably be expected to produce the above alleged symptoms.” (Doc. # 11-2

at 39–40.) After a detailed review of medical record evidence related to Ms. Marquez-

Flores’s complaints of left shoulder, neck, and back pain, the ALJ concluded at the

second step that “the evidence in the record, considered as a whole, is not consistent

with the claimant’s allegations of total disability.” (Id. at 41.) The ALJ thereby used the

correct legal standards to evaluate Ms. Marquez-Flores’s complaints of pain.

       The Court is also satisfied that the ALJ’s evaluation of Ms. Marquez-Flores’s

physical symptoms is supported by substantial evidence—specifically, objective medical

evidence that is inconsistent with Ms. Marquez-Flores’s claims of total disability. The

ALJ described objective medical evidence dating back to May 2014 in his Decision. (Id.

at 40–41.) For example, with regard to Ms. Marquez-Flores’s left shoulder, arm, and

neck pain, the ALJ considered the most recent objective medical evaluation, conducted

by Ms. Marquez-Flores’s surgeon after the October 2016 surgery:


                                             19
       After surgery, the surgeon found that the claimant was performing her
       activities of daily living. Her muscle strength handgrip was 4/5 without
       sensory changes bilaterally. She had muscular tenderness of the posterior
       lateral left side of the neck, which radiated down her trapezius. She was
       scheduled for physical therapy.

(Id. at 40) (emphasis added); see (Doc. # 11-12 at 590.) It is not the place of this Court

to reweigh such objective medical evidence, as Ms. Marquez-Flores implies it should.

See Glass, 43 F.3d at 1395. In sum, the Court is unpersuaded that the ALJ “failed to

properly evaluate” Ms. Marquez-Flores’s complaints of physical pain.

       4.     Ms. Marquez-Flores’s subjective allegations of mental limitations

       Ms. Marquez-Flores also asserts that the ALJ “failed to properly evaluate” her

statements about her mental impairments and erred by determining that she had the

RFC to “occasionally deal with the general public and coworkers.” (Doc. # 15 at 6–11.)

The Court discerns two arguments regarding the ALJ’s conclusion that “[t]he medical

evidence of record relative to claimant’s alleged bipolar disorder, anxiety disorder, and

PTSD do not support a finding of total disability,” neither of which persuades the Court

that the ALJ failed to apply the correct legal standard or that his RFC with respect to Ms.

Marquez’s mental limitations was not supported by substantial evidence.

       First, Ms. Marquez-Flores faults the ALJ’s determination that she had “only

moderate limitation interacting with others” 9 on the grounds that “Ms. St. John’s [her

one-time therapist’s] records painted a different picture.” (Id. at 10.) However, Ms. St.

John’s notes conflict with other evidence in the record, including evidence that Ms.



9
  More precisely, the ALJ actually determined that Ms. Marquez-Flores had the RFC to
“occasionally deal with the general public and coworkers.” (Doc. # 11-2 at 39.)

                                             20
Marquez-Flores completed training to be a CNA and engaged in activities that required

social interaction. As such, Ms. Marquez-Flores fails to show that the ALJ’s resolution of

the conflicts was unreasonable. The Court is satisfied that the ALJ’s finding that Ms.

Marquez-Flores had the RFC to “occasionally deal with the general public and

coworkers” was supported by substantial evidence. See (Doc. # 11-2 at 39.) The Court

“may not displace the agency’s choice between two fairly conflicting views,” even if it

would have made a different determination regarding Ms. Marquez-Flores’s capacity to

interact with others. See Lax, 489 F.3d at 1084.

       Second, Ms. Marquez-Flores criticizes the ALJ for “[giving] ‘great weight’ to the

state agency psychologist Dr. Suyeishi’s opinion” but “not accept[ing] the [sic] Dr.

Suyeishi’s opinion that Ms. Marquez-Flores had a social limitation of ‘minimal to no

interaction with the general public.’” 10 (Doc. # 15 at 10.) This argument also fails to

persuade the Court that the ALJ’s determination that Ms. Marquez-Flores had the RFC

to “occasionally deal with the general public” was unsupported in the record. See (Doc.

# 11-2 at 39.) The Court observes that Dr. Suyeishi’s opinions were inconsistent; he

elsewhere stated that Ms. Marquez-Flores’s “ability to interact appropriate with the

general public” was just “[m]oderately limited” (Doc. # 11-3 at 73), which indisputably

supported the ALJ’s determination that Ms. Marquez-Flores was capable of occasionally



10
  Ms. Marquez-Flores presumably is referring to Dr. Suyeishi’s statement in the
Administration’s initial disability determination explanation that:
       Clmt can make complex decisions, work with abstract ideas and make
       independent judgments but cannot work closely with supervisors or coworkers;
       can accept supervision and relate to coworkers if contact is not frequent or
       prolonged; must have minimal to no interaction with the general public.
(Doc. # 11-3 at 73.)

                                             21
interacting with the general public and coworkers (Doc. # 11-2 at 39). Moreover, the

ALJ explicitly acknowledged Dr. Suyeishi’s opinion that Ms. Marquez-Flores “must have

minimal to no interaction with the general public,” and he assigned Dr. Suyeishi’s

opinion “great weight.” (Id. at 41.) The ALJ explained, however, that Dr. Suyeishi had

proferred his opinion more than two years earlier and that Ms. Marquez-Flores had

since “submitted additional mental health records.” (Id.) The Court may not now

reweigh the evidence—including Dr. Suyeishi’s opinion and medical records submitted

subsequent to that—nor substitute its judgment for the ALJ’s judgment. See Glass, 43

F.3d at 1395.

       For these reasons, the Court affirms the ALJ’s assessment of Ms. Marquez-

Flores’s RFC.

C.     THE ALJ REASONABLY RELIED ON THE VOCATIONAL EXPERT’S
       TESTIMONY

       Ms. Marquez-Flores’s final argument is that “[s]ubstantial evidence [did] not

support the ALJ’s reliance on the [vocational expert’s] testimony.” (Doc. # 15 at 11.)

She contends that the Commissioner therefore “failed to meet her burden of showing

that jobs exist in significant numbers that Ms. Marquez-Flores could perform.” (Id.) The

Court disagrees.

       Ms. Marquez-Flores argues that the ALJ’s assessment of her RFC to

occasionally deal with the general public and coworkers “[was] inconsistent with one of

the jobs the ALJ relied on”—“the job of storage facility rental clerk,” which “requires

‘frequent’ talking and hearing, i.e., frequent interaction with others.” (Id. at 12.)

Assuming arguendo that Ms. Marquez-Flores is correct, any error by the ALJ in relying

                                              22
on the rental clerk job was harmless. Excluding the rental clerk positions, the ALJ found

that there were still more than 4,076 other jobs in Colorado alone that Ms. Marquez-

Flores was able to perform: 1,510 positions as a small products assembler and 2,566

positions as a cleaner. (Doc. # 11-2 at 43.) The Court is satisfied that this represented

a significant number of jobs available to Ms. Marquez-Flores. See Raymond v. Astrue,

621 F.3d 1269, 1274 (10th Cir. 2009) (assuming two of the three jobs the ALJ relief on

at the fifth step of analysis were erroneous, nonetheless affirming the ALJ’s decision

that substantial evidence showed the claimant could do the third job and that the third

job existed in significant numbers in the national economy). Accordingly, the ALJ’s

partial reliance on Ms. Marquez-Flores’s ability to work as a storage facility rental clerk

was harmless error.

       Ms. Marquez-Flores’s also argues that the ALJ’s assessment of her RFC to only

“occasionally do overhead chest level work” was inconsistent with the ALJ’s reliance on

her capability to work as a rental clerk, small products assembler, and cleaner—

positions which “require ‘frequent’ reaching” according to the Dictionary of Occupational

Titles (“DOT”). (Doc. # 15 at 13.) This too fails to persuade the Court that reversal of

the ALJ’s conclusion is warranted. The DOT’s descriptions of the three jobs do not

distinguish between overhead reaching and reaching in other directions, as Ms.

Marquez-Flores acknowledges. (Id.) In considering an argument in Segovia v. Astrue

nearly identical to Ms. Marquez-Flores’s argument, where the claimant’s RFC was

limited to “occasional overhead reaching,” the Tenth Circuit held that substantial

evidence supported the Commissioner’s decision that the claimant could work as a


                                             23
ticket-taker or a cafeteria attendant, positions that required “frequent reaching.” 226 F.

App’x 801, 805 (10th Cir. 2007). The Tenth Circuit explained:

       [E]ven a job requiring frequent reaching does not necessarily require more
       than occasional overheard reaching. The [vocational expert] was aware of
       the claimant’s limitations on overhead reaching, and he testified both that
       she could perform the jobs he identified and that his opinion of the jobs open
       to her was consistent with the DOT’s specifications.                  In these
       circumstances, the [vocational expert’s] testimony does not conflict with the
       DOT . . . so much as it clarifies how [its] broad categorizations apply to this
       specific case.

Id. (citing Carey v. Apfel, 230 F.3d 131, 146 (5th Cir. 2000) (“To the extent that there is

any implied or indirect conflict between the vocational expert's testimony and the DOT in

this case, the ALJ may rely upon the vocational expert's testimony provided that the

record reflects an adequate basis for doing so. [A]ll kinds of implicit conflicts are

possible and the categorical requirements listed in the DOT do not and cannot

satisfactorily answer every such situation.”)) The Tenth Circuit’s holding is fatal to Ms.

Marquez-Flores’s argument.

                                      V.      CONCLUSION

       For the foregoing reasons, the Court AFFIRMS the Final Decision of the

Commissioner of Social Security.



       DATED: April 18, 2019
                                                  BY THE COURT:



                                                  _______________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge


                                             24
